Name: 80/834/EEC: Commission Decision of 1 August 1980 finding that since the conditions required for the admission of Common Customs Tariff duties of the scientific apparatus described as 'Extranuclear-Quadrupole Mass Spectrometer, EMBA II' have not been fulfilled since 1 February 1979
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-09-16

 Avis juridique important|31980D083480/834/EEC: Commission Decision of 1 August 1980 finding that since the conditions required for the admission of Common Customs Tariff duties of the scientific apparatus described as 'Extranuclear-Quadrupole Mass Spectrometer, EMBA II' have not been fulfilled since 1 February 1979 Official Journal L 244 , 16/09/1980 P. 0024****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 1 AUGUST 1980 FINDING THAT SINCE THE CONDITIONS REQUIRED FOR THE ADMISSION OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' EXTRANUCLEAR-QUADRUPOLE MASS SPECTROMETER , EMBA II ' HAVE NOT BEEN FULFILLED SINCE 1 FEBRUARY 1979 ( 80/834/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 26 MARCH 1980 , THE GERMAN GOVERNMENT HAS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE PROVIDED FOR IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' EXTRANUCLEAR-QUADRUPOLE MASS SPECTROMETER , EMBA II ' , TO BE USED FOR RESEARCH IN MEASURING THE SELF-DIFFUSION OF LITHIUM IN OXIDE GLASSES AND , IN PARTICULAR , FOR ISOTOPIC ANALYSIS BY MEANS OF BOTH ELECTRON IMPACT AND THERMAL IONIZATION , AT WILL AND IN A COMPARATIVE MANNER , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 8 JULY 1980 WITHIN THE FRAMEWORK OF THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THE MATTER ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A QUADRUPOLE MASS SPECTROMETER ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE HIGH DEGREE OF THE SELECTIVITY , AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS , MOREOVER , APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES IN PARTICULAR SINCE 1 FEBRUARY 1979 IN THE CASE OF THE APPARATUS ' MICROMASS 1211 ' MANUFACTURED BY VG-ISOTOPES LTD , ION PATH , ROAD THREE , WINSFORD , CHESHIRE CW 73 BX , UNITED KINGDOM ; WHEREAS THE ' EXTRANUCLEAR QUADRUPOLE MASS SPECTROMETER , EMBA II ' WAS ORDERED ON 10 JANUARY 1978 ; WHEREAS IT WAS NOT POSSIBLE AT THAT TIME FOR COMMUNITY MANUFACTURERS TO SUPPLY AN APPARATUS OF EQUIVALENT SCIENTIFIC VALUE TO THAT FOR WHICH DUTY-FREE ADMISSION IS REQUESTED ; WHEREAS RELIEF FROM IMPORT DUTY IS THEREFORE JUSTIFIED IN RESPECT OF THE APPARATUS IN QUESTION ; WHEREAS THE GRANTING OF SUCH RELIEF MUST , HOWEVER , BE LIMITED TO CASES WHERE THE ORDER FOR THE APPARATUS WAS PLACED PRIOR TO 1 FEBRUARY 1979 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' EXTRANUCLEAR-QUADRUPOLE MASS SPECTROMETER , EMBA II ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 HAVE CEASED TO BE FULFILLED SINCE 1 FEBRUARY 1979 . APPARATUS ORDERED PRIOR TO THAT DATE MAY , HOWEVER , BE IMPORTED FREE OF COMMON CUSTOMS TARIFF DUTIES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 1 AUGUST 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION